Exhibit 10.8 STOCK ACQUISITION AGREEMENT DATE: May 17, 2007 BETWEEN: The Resourcing Solutions Group, Inc. a Nevada corporation 7621 Little Ave., Suite 101 Charlotte, NC 28226 (“TRSG”) AND: Michael Peterson and Antoinette Peterson, owners of all of the issued and outstanding shares of common stock of World Wide Personnel Services of Virginia, Inc., a Virginia corporation (“Peterson”) RECITALS A.Peterson owns 100%of the issued and outstanding shares (“Peterson Shares”) of World Wide Personnel Services of Virginia,Inc., a Virginia corporation, which operates a professional services organization in the State of Virginia (“ World Wide”). B.TRSG desires to acquire the Peterson Shares and Peterson desires to sell the Peterson Shares to TRSG, pursuant to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual promises and agreements set forth herein, the parties hereto do herebyagree as follows: AGREEMENT 1.Effective DateThe effective date of this Agreement shall be June 1, 2007. (“Effective Date”). 2.Purchase of Peterson Shares.At the Closing, as defined in Section 8 of this Agreement, Peterson shall assign, transfer and deliver to TRSG the Peterson Shares. The purchase price of the Peterson Shares shall be $200,000.00 (“Purchase Price”).The Purchase Price shall be paid by TRSG in the form of its convertible promissory note in the form attached hereto as Exhibit “A” (“TRSG Note”). The assignment, transfer, and delivery by Peterson of the Peterson Shares to TRSG shall be effected on the Closing Date by Peterson’s execution and delivery of documents and instruments necessary to assign, transfer, and deliver the Peterson Shares, free and clear of any and all liens, encumbrances, security interests, claims and other restrictions or charges of any kind whatsoever in exchange for the delivery to Peterson of the TRSG Note. Page 1 - Stock Purchase Agreement 3.Due Diligence ReviewTRSG and Peterson shall permit their respective employees, agents, accountants, legal counsel and other representatives to have access to each othersbooks, records, employees, counsel, accountants, and other representatives at all reasonable times for the purpose of conducting their respective due diligence investigation. Each party will make available to the other for examination and reproduction all documents and data of every kind and character relating to this Agreement and the transactions contemplated hereby, in possession or control of, or subject to reasonable access by either party.All such due diligence investigation shall be completed and each party shall notify the other in writing of the satisfaction or removal of this due diligence review condition within thirty (30) days of the Effective Date. Upon mutual agreement of the parties, additional time may be allowed to complete such due diligence investigation. Should a party (“Reviewing Party”) become aware of any information during its due diligence investigation which, in the opinion of the Reviewing Party,could have material adverse impact on this Agreement and/or the transactions contemplated hereby, the Reviewing Party shall immediately notify the other party (“Receiving Party”) in writing of such information and the concerns which such information has caused.The Receiving Party shall have a reasonable time to respond to those concerns. In the event that the concerns cannot be resolved to the satisfaction of the Reviewing Party,the Reviewing Partyshall have the right to terminate this Agreement without further liability hereunder. Each party shall bear the costs and expenses of its own due diligence investigation hereunder, including the fees and expenses of professional advisors. 4.Conduct of Business; Interim OperationsPending the Closing of this Agreement and the transactions contemplated thereby, Peterson shall use their best efforts to conduct the business of World Wide in a reasonable and prudent manner in accordance with its past practices, to preserve its existing business organizations and relationships with its employees, customers, clients and others with whom it has a business relationship, to preserve and protect its properties, and to conduct its business in compliance with applicable laws and regulations. Without the prior written consent of TRSG, World Wide shall not: (a)merge into or with or consolidate with, any other corporation; (b)amend its articles of incorporation or bylaws; (c)issue any capital stock or other securities, or grant or enter into any agreement to grant, any options, convertible rights, warrants, calls, oragreements relating to its securities; (d)enter into, or terminate, any material agreement; (e)engage in any one or more activities or transactions outside the ordinary course of business; (f)enter into any transaction or make any commitment which could result in any ofthe warranties and representations of Peterson contained in this Agreement not being true and correct after the occurrence of suchtransaction or event. Page 2 - Stock Purchase Agreement 5.Warranties and Representations of PetersonPeterson warrants and represents to TRSG, as of the date hereof, as follows: (a)World Wide Personnel Services of Virginia, Inc. is a corporation duly organized under the laws of the State of Virginia, validly existing and in good standing, authorized to exercise all its corporate powers, rights and privilege andhas the corporate power and authority to own and operate its properties and to carry on its business as now conducted. (b)Peterson has all requisite legal and corporate power to execute and deliver this Agreement, consummate the transactions contemplated hereby and perform its obligations hereunder. (c)All corporate action on the part of World Wide necessary for the authorization, execution, delivery and performance of all obligations under this Agreement will be taken and this Agreement constitutes a legal, valid and binding obligationenforceable according to its terms. (d)Peterson has, and will have at Closing, legal and beneficial ownership of Peterson Shares, free and clear of any and all liens and encumbrances or other restrictions or limitations and has, and will have at Closing, all required legal and corporate power to transfer and convey Peterson Shares to TRSG. (e)There are no claims, actions, suits, investigations or proceedings against Peterson or World Wide pending or, to the knowledge of Peterson, threatened in any court or before or by any governmental authority, or before any arbitrator, that might have an adverse effect on World Wide or Peterson Shares, and to the knowledge of Peterson, there is no basis for any such claim., action, suit, investigation or proceeding that is likely to result in a judgment, decree or order having an adverse effect on World Wide or Peterson Shares. Peterson and World Wide are not in default under, and no condition exists that would (i) constitute a default under, or breach or violation of, any legal requirement, permit or contract applicable to Peterson or World Wide, or (ii) accelerate or permit the acceleration of the performance required under, or give any party the right, to terminate any contract other than the lawsuit filed by PML North America, LLC in U. S. District Court for the Eastern District of Michigan(Case No. 06-cv-14447). (f)No suit, action or other proceeding is pending or, or to the knowledge of Peterson, threatened before any governmental authority seeking to restrain Peterson or prohibit its entry into this Agreement or prohibit the Closing, or seeking damages against Peterson or World Wide as a result of the consummation of this Agreement other than the lawsuit filed by PML North America, LLC in U. S.
